Citation Nr: 0935969	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected left inguinal hernia disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted service connection for a 
postoperative left inguinal hernia and assigned a 
noncompensable (zero percent) disability rating.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
left inguinal hernia has not recurred.

2.  The competent medical evidence of record indicates that 
the Veteran's left inguinal hernia scar is painful.

3.  The evidence does not show that the Veteran's left 
inguinal hernia disability is so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
left inguinal hernia disability are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 7338 
(2008).

2.  The criteria for a separate 10 percent disability rating 
for a painful left inguinal hernia scar have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.118, 
Diagnostic Code 7804 (2008).
3.  The criteria for referral for an increased disability 
rating for the Veteran's left inguinal hernia disability on 
an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the current residuals of his left 
inguinal hernia repair warrant a compensable disability 
rating. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  
 
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated February 23, 2006, which advised the Veteran of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would obtain all evidence 
kept by the VA and any other Federal agency.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, so that VA could obtain these records on his 
behalf.  The letter also informed the Veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  



The Board recognizes that the aforementioned VCAA letter did 
not specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also VAOPGCPREC 8-2003.  

The Veteran was specifically notified in the February 2006 
letter to describe or submit any additional evidence which he 
thought would support his claim, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See the February 23, 2006 letter at 
page 2.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006. 

With respect to appeals of initially assigned disability 
ratings, such as the instant case, the additional notice 
requirements set forth in Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008), do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.).

The Veteran has not alleged that he has received inadequate 
VCAA notice.  The Veteran is obviously aware of what is 
required of him and of VA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the report of a VA examination of the Veteran in May 2006.  

The Veteran has argued that the May 2006 VA examination was 
inadequate as "the VA examiner did not even examine me she 
just asked me a few questions and told me to leave."  See 
the December 5, 2006 notice of disagreement.  Additionally, 
the Veteran's representative argued the May 2006 VA 
examination was inadequate. 
See a September 8, 2009 Informal Hearing Presentation.

The report of the May 2006 VA examination reflects that the 
examiner recorded the Veteran's past medical history and his 
current complaints and conducted an appropriate physical 
examination, to include physical examination of the left 
inguinal hernia region.  The examiner made notation of the 
Veteran's pertinent medical history, specifically April 2005 
surgery, and his contention that his symptoms of pain affect 
his ability to work, preventing him from standing for long 
periods and requiring him to be careful when lifting heavy 
objects.  There is no indication from the report that the 
examination was in any way inadequate.  

Although it appears that the VA examiner did not have access 
to the Veteran's claims file and service medical records, the 
examiner was "informed of the relevant facts" regarding the 
Veteran's in-service hernia repair as described above.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) 
[holding that review of claims file not required where it 
would not change the objective and dispositive findings made 
during a medical examination].    

To the extent that the Veteran and his representative contend 
that the examination was inadequate for rating purposes, such 
statements do not constitute competent medical evidence and 
cannot be accepted by the Board.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the Veteran believed that the May 2006 VA examination was not 
representative of his true condition, he was free to submit 
competent medical evidence to the contrary.  He did not do 
so.

In short, the Board concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2008); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate].

In response to the February 2006 VCAA notice letter, the 
Veteran has not indicated that there has been any medical 
treatment for his left inguinal hernia, or that any other 
relevant evidence exists.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  He has 
declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The Veteran's service-connected left inguinal hernia 
disability is rated noncompensably disabling under Diagnostic 
Code 7338 [hernia, inguinal].   

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  
A 10 percent rating is warranted where a postoperative 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.    

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected left inguinal hernia 
disability is rated under Diagnostic Code 7338, which deals 
specifically with inguinal hernias.  The assignment of this 
code was based on the fact that the Veteran had a left 
inguinal hernia in service, requiring surgery in April 2005.  
The Board has identified no more appropriate Diagnostic Code, 
and neither has the Veteran.  
The Board therefore concludes that Diagnostic Code 7338 is 
the most appropriate in rating the Veteran's service-
connected left inguinal hernia disability.

Schedular rating

To warrant a 10 percent disability rating under Diagnostic 
Code 7338, the evidence must show a postoperative hernia that 
is recurrent.  

The May 2006 VA examination report is negative for a 
recurrence of the service-connected left inguinal hernia.  
The Veteran reported pain at the surgery site associated with 
lifting heavy weights and prolonged standing for more than 15 
minutes.  He did not report any recurrence of a hernia.  
Physical examination of the left inguinal hernia region 
revealed "no evidence of any residual hernia."  
Neurological examination was "grossly within normal 
limits."  There was no clinical evidence of testicular 
torsion or infection or hydrocele.

There is no other pertinent medical evidence of record.  It 
does not appear that the Veteran has sought medical attention 
for the hernia since leaving military service.
Based on the lack of objective medical evidence of recurrence 
of the Veteran's left inguinal hernia, a noncompensable 
disability rating is warranted under Diagnostic Code 7338.  

Esteban consideration

The May 2006 VA examiner reported a well-healed scar over the 
left inguinal region measuring 5 centimeters by 3 
millimeters.  The examiner noted the Veteran's specific 
complaints of pain at the surgery site and diagnosed the 
Veteran with "left inguinal hernia repair with persistent 
post-surgical pain."  Based on this evidence, the Board 
believes that a separate rating of 10 percent may be assigned 
under Diagnostic Code 7804 based on evidence of a superficial 
scar which is painful on examination.  See Esteban v. Brown, 
6 Vet. App. 259, 261(1994); see also 38 C.F.R. § 4.25 (2008) 
[under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately].

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
left inguinal hernia disability has not changed appreciably 
since he filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of a compensable disability rating at any time 
during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, January 3, 2006.  Staged 
ratings are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2008).

The RO has considered the Veteran's potential entitlement to 
an extraschedular rating in the March 2007 statement of the 
case.  Accordingly, the Board will consider the Veteran's 
potential entitlement to an extraschedular rating in the 
instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular rating remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment due to the 
left inguinal hernia disability alone, or frequent periods of 
hospitalization.

With respect to hospitalization, there has been none for the 
service-connected left inguinal hernia disability during the 
appellate period.  

Additionally, there is nothing in the current evidence of 
record to indicate that the Veteran's left inguinal hernia 
disability causes any unusual employment impairment.  The 
Veteran is currently employed as a construction worker.  
The Veteran reported during the May 2006 VA examination that 
his left inguinal hernia disability prevents him from 
standing for long and causes difficulty with lifting heavy 
objects.  Notwithstanding the Veteran's report, the examiner 
stated that the Veteran's physical examination was within 
normal limits, and did not indicate that the Veteran's 
employability was affected by the service-connected left 
inguinal hernia.  There is no competent medical evidence to 
the contrary.

There is also no evidence of an unusual clinical picture, or 
of any other reason why an extraschedular rating should be 
considered.

The Board therefore has determined that referral of the 
Veteran's left inguinal hernia disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to a compensable 
rating for his service-connected left inguinal hernia 
disability.  However, a separate 10 percent rating is 
warranted for a painful postoperative scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The benefit sought on appeal 
is accordingly granted to that extent.  


ORDER

Entitlement to a compensable disability rating for the 
service-connected left inguinal hernia disability is denied.  

Entitlement to a separate disability evaluation of 10 percent 
for a painful left inguinal hernia scar is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


